Appeal unanimously dismissed without costs. Memorandum: After entry of a final judgment of divorce and the filing of a notice of appeal therefrom, Supreme Court made a determination modifying that judgment and setting forth more detailed findings and reasons pertaining to the distribution of marital assets. In their briefs, both parties indicate that this appeal is from the final judgment as modified by the subsequent decision, and the oral argument has been presented upon that assumption as well.
No appeal lies from a mere decision (Schicchi v Green Constr. Corp., 100 AD2d 509; Matter of Conforti & Eisele [William J. Scully, Inc.], 98 AD2d 646, lv denied 61 NY2d 606). Since no amended or modified judgment has been signed or entered pursuant to the subsequent decision, the appeal has not been presented to us in a proper manner and must be dismissed (see, CPLR 5501 [c]; 5512 [a]). (Appeal from judgment of Supreme Court, Erie County, Flaherty, J—divorce.) Present—Dillon, P. J., Green, Pine, Balio and Davis, JJ.